The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim 8 is objected to because of the following informalities: in line 3, “positioned,” should apparently be --positions.--.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 21, it is not clear what is meant by “cargo is loaded … through the rear door …” (emphasis added).
Also in line 21, as well as lines 22-24 and 28-29, the recitations “cargo is loaded” and “the … microcomputer transmits a … signal … to position the rear door …” are positive recitations of actively performing a function, as would normally be associated with a method claim. However, an apparatus is defined by what it is rather than by what it does. While functional recitations are permissible in an apparatus claim, they should be presented in terms of the manner in which they are configured or intended to be used (e.g., for use …, capable of …, configured to …, etc.).
Similar recitations are noted in claims 3-5 and 13.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al (US 10,245,993) in view of Sibley (US 10,520,948), both cited by applicant.
Brady shows (see Figs. 2A-C) an autonomous delivery device 200 for loading, transporting and unloading cargo, the delivery device comprising:
a first modular cargo container 202 for enclosing cargo, the modular cargo container defining a container interior 257 for enclosing cargo therein and comprising:
a rear door 275 that has an open and a closed position allowing access to the container interior while loading and unloading the cargo,
a bottom connector 238S for transferring and receiving power and data (col. 14:62 to 15:27), and
a plurality of module connectors 236-1S, 236-2S located on a bottom surface 231S of the first modular cargo container (col. 15:28-41); and 
a transportation platform 201 having a plurality of wheels 222 for transporting the first modular cargo container from an origin to a first destination, the transportation platform comprising:
a cargo receiving area connector 238-P for coupling to the bottom connector of the first modular cargo container for transferring and receiving power and data therebetween,
a plurality of transportation platform active latches 236-1P, 236-2P for locking and unlocking the plurality of module connectors of the first modular cargo container,
a power system 212 for powering at least one of the transportation platform and the modular cargo container, and
a transportation microcomputer 1602 (part of 210; see Fig. 16 and col. 68:14-43) to operate the transportation platform,
wherein cargo is loaded into the container interior [through] when the rear door is in the open position;
wherein the transportation microcomputer is configured to receive delivery instructions and activate the transportation platform to autonomously move towards the first destination (col. 9:1-18); and
upon arriving at the first destination, the transportation microcomputer transmits an open position electrical signal to position the rear door in the open position, such that the cargo is configured to be unloaded at the first destination (cols. 11:59 to 12:11, 15:6-13 and 42:4-33).
Brady does not disclose that the transportation microcomputer transmits a closed position electrical signal via the cargo receiving area connector of the transportation platform and the bottom connector of the first modular cargo container to position the rear door to the closed position (emphasis added). 
However, Brady does disclose that the transportation microcomputer receives a closed position electrical signal via the cargo receiving area connector of the transportation platform and the bottom connector of the first modular cargo container upon determining that the rear door is in the closed position (cols. 15:6-13, 56:45 to 57:9 and 67:1-10, noting that component 277 is the door locking/unlocking mechanism).
Thus, Brady differs from the claimed invention in that the closed position signal is passively used to confirm that the rear door is closed rather than to actively cause the door to be closed.
Brady further discloses that in at least certain circumstances (such as but not necessarily limited to the above-noted passages in cols. 56-57 and 67), the loading and/or unloading may be performed entirely autonomously, without human intervention, and as such there must be some mechanism for actively closing the door (presumably the not shown “item engagement mechanism, e.g., robotic arm”, which can either be external to or part of the automated vehicle; see col. 10:53-67).
Sibley shows a generally similar AGV (robot) 114 having a cargo container 115/186 with a door 321 that can be opened and closed by a mechanism (motor) 341 under control of signals sent from a computer 156 located on the AGV (cols. 12:52-54, 24:37-40, 25:63 to 26:15 and 43:37 to 44:24).
As such, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Brady by configuring the transportation microcomputer to transmit a closed position electrical signal to position the rear door to the closed position, as taught by Sibley, as this would be a well-known and art recognized means of actively closing the door and would allow the same mechanism that opens the door to close the door as well, especially since the infrastructure necessary to accomplish this function (i.e., the computer to send the signal, the electrical data and power connectors to transmit the signal, and a means of actuating the door) are already present in the apparatus of Brady.
Re claim 5, Brady does not disclose the first modular cargo container to further comprise a conveyor belt and a conveyor actuation module for moving the conveyor belt in a first and a second direction within the first container interior, wherein the cargo is loaded into the first container interior by positioning the cargo on the conveyor belt moving in the first direction, and the cargo is unloaded from the first container interior by moving the conveyor belt in the second direction.
However, as indicated above, Brady does disclose an “item engagement mechanism” that can be part of the automated vehicle for loading cargo to and unloading cargo from the cargo container.
Further, Sibley teaches the cargo container of the robotic vehicle to include a conveyor belt 336 and a conveyor actuation module 337 for moving the conveyor belt in a first and a second direction within the first container interior, wherein the cargo is loaded into the first container interior by positioning the cargo on the conveyor belt moving in the first direction, and the cargo is unloaded from the first container interior by moving the conveyor belt in the second direction (col. 25:28-62).
It would have been obvious to have further modified the apparatus of Brady by utilizing a conveyor belt in place of the item engagement mechanism for loading and unloading cargo to and from the cargo container, as taught by Sibley, as this would simply be the substitution of one known and art recognized type of loading/unloading mechanism for another, in the same environment and for the same purpose, the use of which in the apparatus of Brady would have required no undue experimentation and produced no unexpected results.
Re claim 7, Brady discloses the first modular cargo container to further comprise a cargo container microcomputer for transmitting and receiving data and processing commands (col. 14:15-27).
Re claim 8, when modified in the manner set forth above with respect to claim 1, the cargo container microcomputer could obviously be configured to transmit an electrical signal to one or more actuators (i.e., the motor taught by Sibley) coupled to the rear door for moving the rear door between the open and closed [positioned,] positions.
Re claim 9, the cargo container microcomputer could obviously be configured to transmit a rear door status to the transportation microcomputer, since, as noted above with respect to claim 1, Brady discloses transmitting a rear door status signal.
Re claim 10, the cargo container microcomputer is configured to receive and process sensor data from one or more sensors 271-274 positioned in or on the first modular cargo container.
Re claim 11, the one or more sensors comprise one or more of: a camera sensor 273; a temperature sensor 274; [a humidity sensor], a proximity sensor 271, [a pressure sensor, a level sensor, a gas sensor, an infrared sensor, or equivalents thereof].
Re claim 12, the bottom surface of the first modular cargo container and the upper surface of the transportation platform each further comprise “complementary docking surfaces for aligning and docking”, as broadly claimed, the first modular cargo container on the transportation platform (see Figs. 2A-C).
Re claim 13, the first modular cargo container is aligned and docked to the transportation platform by one of: manually or automatically by a cargo handling system (col. 16:10-58).
Re claim 14, when modified in the manner set forth above with respect to claims 1 and 5, the apparatus of Brady would clearly be used to perform a method for autonomously loading, transporting, and unloading cargo, the method being performed by an autonomous delivery device 200 and comprising: at a first modular cargo container 202: receiving a first cargo, and docking to a transportation platform 201; at the transportation platform: receiving a delivery destination for the first cargo, autonomously transporting the first modular cargo container to the delivery destination, and upon arriving at the delivery destination, transmitting an arrival signal to the first modular cargo container; at the first modular cargo container: receiving the arrival signal, transmitting an open signal to open a rear door, transmitting an unload signal to activate a conveyor belt in an unload direction to unload the first cargo, upon sensing that the first cargo was unloaded, deactivating the conveyor belt, transmitting a close signal to close the rear door, and transmitting a door status signal to the transportation platform; and at the transportation platform: receiving the door status signal, and transporting the first modular cargo container to another location.
Re claim 15, the method would obviously further comprise, at the first modular cargo container: activating the conveyor belt in a load direction to load the first cargo; sensing the loaded first cargo; and deactivating the conveyor belt.

Claims 2-4, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al in view of Sibley, as applied to claims 1, 14 and 15 above, and further in view of Yabushita et al (US 2021/01551146).
The examiner notes Yabushita qualifies as prior art under 35 U.S.C. 102(a)(2).
Brady as modified does not disclose a second modular cargo container positioned on an upper surface of the first modular cargo container for delivering a second cargo to one of the first or a second destination, wherein the second modular cargo container defines a second container interior and comprises: a second rear door that has a second open and a second closed position allowing access to the second container body while loading and unloading the second cargo; a second bottom connector configured to connect to an upper connector of the first modular cargo container for transferring and receiving power and data; and a second plurality of module connectors located on a second bottom surface of the second modular cargo container, wherein the second plurality of module connectors of the second modular cargo container is configured to lock to a plurality of latches on the upper surface of the first modular cargo container.
Brady does disclose in Fig. 2B an embodiment having two modular cargo containers 257A-B, each with a separate door, wherein cargo loaded in the two containers can be delivered to two separate destinations. Each container includes a bottom connector and a plurality of module connectors, but both containers are located adjacent each other on the transportation platform, rather than one on top of the other.
Sibley discloses in Fig. 29 that one or more upper containers may be positioned on an upper surface of one or more corresponding lower containers, but does not disclose the mating surfaces of the containers to include connectors.
Yabushita discloses a similar modular automated vehicle 100 wherein a plurality of modular cargo containers 10 are carried by a transport platform 20, wherein the containers can be placed adjacent to each other as well as on top of each other to form an array, and wherein the containers have corresponding connectors 14 on the bottom, top and side surfaces thereof for mating to adjacent containers. Each joint acts as both a mechanical latch as well as being a power and communications conduit between the containers (pars. [0077] – [0086]).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Brady by providing a second modular cargo container positioned on an upper surface of the first modular cargo container for delivering a second cargo to one of the first or a second destination, wherein the second modular cargo container defined a second container interior and comprised: a second rear door with open and closed positions allowing access to the second container body while loading and unloading the second cargo; a second bottom connector configured to connect to an upper connector of the first modular cargo container for transferring and receiving power and data; and a second plurality of module connectors located on a second bottom surface of the second modular cargo container, wherein the second plurality of module connectors of the second modular cargo container were configured to lock to a plurality of latches on the upper surface of the first modular cargo container, as suggested by the combined teachings of Brady, Sibley and Yabushita, to increase the carrying capacity of the vehicle and enable orders to be delivered to more destinations on a single trip.
Re claim 3, when modified in the manner set forth above, the second cargo would obviously be loaded into the second container body through the second rear door in the second open position, and the transportation microcomputer would transmit a closed position electrical signal to the second modular cargo container via the cargo receiving area connector of the transportation platform, the bottom and upper connectors of the first modular cargo container, and the second bottom connector of the second modular cargo container to position the second rear door to the second closed position.
Re claim 4, when modified in the above manner, the transportation microcomputer would obviously be configured to receive delivery instructions for the second cargo and activate the transportation platform to autonomously move towards one of the first and second destinations, where the transportation microcomputer would transmit an opened position electrical signal to position the second rear door to the second open position, and unload the second cargo.
Re claim 16, the method of loading cargo to, transporting cargo within, and unloading cargo from the second cargo container would obviously be performed in the same manner as that of the first cargo container, as set forth above with respect to claim 14.
Re claim 20, the first cargo container and the second cargo container would obviously be aligned and docked on the transportation platform and first cargo container, respectively, in the same manner set forth above with respect to claims 12-13.
Claims 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al in view of Sibley, as applied to claims 1, 14 and 15 above, and further in view of Bakker et al (US 2020/0172139, cited by applicant).
Brady as modified does not disclose a disinfecting module positioned within the first modular cargo container for disinfecting at least a portion of the enclosed cargo.
Bakker shows a robotic vehicle for carrying goods on a holder (i.e., cargo container), wherein the goods may be illuminated with UV rays for disinfection thereof (par. [0064]).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Brady by providing a disinfecting module positioned within the first modular cargo container for disinfecting at least a portion of the enclosed cargo, as taught by Bakker, to eliminate (or at least severely diminish the quantity of) pathogens on the cargo.
Claim 17 is treated accordingly.
Claims 18-19 are treated in the same manner as claims 10-11 above. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clarke et al shows an automated robotic vehicle for delivering cargo to a destination, but is not modular. Chainey shows a modular vehicle comprising a base transport unit on which a plurality of detachable cargo containers can be loaded, but it is not autonomous. The remaining references show various modular, autonomous cargo delivery vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

10/04/22